DETAILED ACTION
The application has been made of the record and currently claims 4 – 7 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/13/2019 and 6/16/2020 has been accepted and is being considered by the examiner.

Drawings
The drawings are objected to because it appears in Fig. 5 that receptacle sleeve 8 is mislabeled.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted 

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.

(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The disclosure is objected to because of the following informalities:
In paragraph 0034, Line 6, “8,rest” appears it should be “8, rest”;
In paragraph 0040, Line 3, “water connection device 1” appears it should be “water connection device 4”.  


Claim Objections
Claim 7 is objected to because of the following informalities:  
On the first line, “A water treamtment device” appears it should be “A water treatment device”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "second blocking pin" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
	To further prosecution, “second blocking pin” will be interpreted as “second locking pin.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4 - 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wade et al. (U.S. Patent No. 5,167,398).
Claim 4, Wade discloses
A water connection device for detachable connection to a hose connector, the water connection device comprising: 
a release unit (considered as 12 in Fig. 2) in the form of a sleeve including a pressure surface (see annotated Fig. 2 below) and a shoulder (see annotated Fig. 2); 
at least one locking pin (considered as 24 in Fig. 2) for holding the hose connector (considered as P2 in Fig. 1) in the water connection device; 
a receptacle sleeve (see annotated Fig. 2 below) for accommodating the hose connector and having at least one recess (see annotated Fig. 2) for accommodating the at least one locking pin; 
and a blocking ring (considered as 28 in Fig. 2) including a first and second lateral surface (see annotated Fig. 2); 
the at least one locking pin being reversibly positionable in a first and second position in the recess, so that in the first position a hose connector located in the receptacle sleeve is blocked and in the second position the hose connector located in the receptacle sleeve is 
and the blocking ring being reversibly positionable in a first and second ring position, so that in the first ring position the first lateral surface of the blocking ring holds the at least one locking pin in the first position and in the second position, the locking pin being movable into the secondPage 3 of 5Attorney Docket No. 5068.1273 position, and the release unit being reversibly movable from a first release unit position into a second release unit position by pressure on the pressure surface (it appears that if pressure was applied to the pressure surface, it would meet this limitation), so that in the second release unit position, the shoulder of the release unit presses against the first lateral surface of the blocking ring to move the blocking ring into the ring second position and thus make the at least one locking pin movable from the first position into the second position (see Fig. 2 where it appears the device would meet the functional limitation).

Claim 5, Wade discloses:
The water connection device as recited in claim 4 wherein the blocking ring includes a spring (considered as 30 in Fig. 2) to hold the blocking ring (considered as 28 in Fig. 2) in a spring-loaded manner in the first ring position (see Fig. 2 where it appears the blocking ring is spring-loaded due to the spring touching the second lateral surface of the blocking ring).

Claim 6, Wade discloses:
The water connection device as recited in claim 4 further comprising at least one second locking pin (see Fig. 2 where it appears there are two locking pins).

	Claim 7, Wade discloses:



    PNG
    media_image1.png
    868
    630
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223.  The examiner can normally be reached on Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679